 



Certain identified information has been omitted because the omitted information
is (i) not material and (ii) would likely cause competitive harm to OncoCyte
Corporation if publicly disclosed. Omitted portions of this exhibit are marked
[**].

 

LABORATORY AGREEMENT



 

THIS LABORATORY AGREEMENT (this “Agreement”) is made as of August 15, 2015 (the
“Effective Date”) among Encore Clinical, Inc., a Delaware corporation
(“Encore”), and Razor Genomics, Inc., a Delaware corporation (“Razor”). Each of
Encore and Razor is hereinafter referred to as a “Party” and collectively as the
“Parties”.



 

RECITALS

 

WHEREAS, Encore has obtained an exclusive, worldwide, and royalty-bearing
license from the Regents of the University of California (the “License”) to a
14-gene assay that predicts clinical outcome in early stage lung cancer (the
“Assay”);

 

WHEREAS, Encore has established a CLIA-certified laboratory (the “CLIA
Laboratory”) to perform the Assay for clinical use and in connection with a
clinical trial involving the use of the Assay to identify high-risk lung cancer
patients for whom chemotherapy or other specific therapies may be appropriate to
improve outcomes (the “Study”); and

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

The following terms, whenever used in this Agreement, shall have the following
meanings:

 

“Affiliate” means, with respect to a Party to this Agreement, any current or
future entity which controls, is controlled by, or is under common control with
such Party for so long as such control is maintained. For purposes of this
definition only, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or otherwise, including, without limitation, the
ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
Person.

 

“Business Day” means any day that is not a Saturday, a Sunday or holiday on
which banking institutions located in New York, New York are authorized or
obligated by Law or executive order to close.

 

“CLIA” means the Clinical Laboratory Improvement Amendments of 1988, as amended,
as set forth in 42 CFR part 493.

 

 

 

 

“Confidential Information” means information relating to all non-public
information provided by one Party to another Party.

 

“Control” or “Controlled” shall mean with respect to Know-How or Patents, that
the applicable Party has licensed (or otherwise obtained rights to or under)
such Know-How or Patents from a third party and such Party has the right to
grant sublicenses to such Know-How or Patents without any additional payments
due to Third Parties from whom such rights are so obtained, unless the Party
receiving such sublicense.

 



“Field” means the performance of CLIA-certified clinical or diagnostic testing
services performed on patient samples.

 

“Governmental Authority” means any applicable supra-national, federal, national,
regional, state, provincial, or local government, governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body, including the

 

U.S. Food and Drug Administration or the China Food and Drug Administration that
regulates or otherwise exercises authority with respect to the Development or
Commercialization of the Assay.

 

“Intellectual Property” means the Patents and the Know-How Controlled by a Party
during the Term of this Agreement.

 

“Know-How” shall mean any and all confidential information, trade secrets,
technology, know-how, genetic information (including information relating to any
impairment, variance, or mutation thereof) discoveries, algorithms, unpatented
inventions, developments, improvements, techniques, methods, test methods,
processes, data (including development data), instructions, formulae, drawings
and specifications, whether or not patentable or protectable.

 

“Laboratory Services” means the performance of CLIA-certified clinical or
diagnostic testing services consisting of performance of the Assay for use in
the Field.

 

“Patents” means (i) unexpired letters patent (including without limitation
inventor’s certificates), including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, renewal, or any
like filing thereof, and (ii) pending applications for letters patent, including
without limitation any continuation, divisional, or continuation-in-part
thereof, and any provisional or nonprovisional applications in each case
anywhere in the world.

 

“Person” means an individual, partnership, company, corporation, limited
liability company, association, joint stock company, trust, joint venture,
organization, business organization, estate, union and any authority or any
department, agency or political subdivision thereof.

 

 2 

 

 

ARTICLE 2

 

LABORATORY ACQUISITION OPTION

 

2.1 Laboratory Acquisition Option. In consideration of 1,500,000 shares of Razor
common stock at the closing of this Agreement (the “Option Consideration”),
Encore hereby grants to Razor and Razor accepts an exclusive option to acquire
the CLIA Laboratory, including all rights to the Assay, in exchange for
$500,000.00 during the Option Period as set forth in this Article 2 (the
“Laboratory Acquisition Option”).

 

2.2 Exercise. For the period starting from the first anniversary of the
Effective Date and continuing for 90 days thereafter (the “Option Period”),
Razor will have the right to exercise the Laboratory Acquisition Option by
delivering to Encore a written notice stating that Razor is exercising its
option hereunder. Within 60 days after Encore’s receipt of such notice, Razor
shall complete payment of $500,000.00 and Encore shall transfer to Razor all
right, title and interest in and to the physical assets and materials,
agreements and other assets owned by Encore that are specifically related to the
CLIA Laboratory and the Assay.

 

2.3 Patent Costs. Beginning on the Effective Date and continuing until the
exercise of the Laboratory Contribution Option, Razor agrees to reimburse Encore
for of all royalties, license fees, milestone fees and patent prosecution costs
related to the maintenance of the License.

 

ARTICLE 3

 

LABORATORY MANAGEMENT PAYMENTS

 

3.1 Payments. To support Encore’s ongoing management of the CLIA Laboratory,
including but not limited to performance of Laboratory Services, Razor shall
make the following payments to Encore (the “Laboratory Management Payments”):

 

   Payment due date  Amount due (a)  Effective Date  USD 450,000 (b)  The first
anniversary of the Effective Date  USD 300,000 (c)  The second anniversary of
the Effective Date  USD 300,000 (d)  The third anniversary of the Effective
Date  USD 300,000 (e)  The fourth anniversary of the Effective Date  USD 300,000

 

3.2 Timing of Laboratory Management Payments. Payments due to Encore pursuant to
Section 3.1 shall be paid in full by Razor to Encore’s designated bank account
within thirty (30) days after the occurrence of the applicable due date set
forth above.

 

 3 

 

 

ARTICLE 4

 

INTELLECTUAL PROPERTY OWNERSHIP

 

4.1 Ownership of Inventions. All inventions, discoveries, ideas, procedures,
improvements in Know-How, new uses, processes and compounds involving the Assay
which are conceived or reduced to practice during the Term of this Agreement
(“Inventions”), whether patentable or not, shall be and remain the property of
Razor. To the extent necessary to effect the intent of this Agreement, Razor
hereby grants to Encore a non-exclusive, fully-paid, royalty-free license to
make, use, sell, offer for sale and import the Inventions.

 

ARTICLE 5

 

CONFIDENTIALITY

 

5.1 Use, Nondisclosure. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that,
during the Term of this Agreement and for five (5) years thereafter, such Party
(the “Receiving Party”) shall keep confidential and shall not publish or
otherwise disclose and shall not use for any purpose, other than as expressly
provided for in this Agreement, any Confidential Information furnished to it by
or on behalf of the other Party (the “Disclosing Party”) whether through oral,
electronic, graphic, or other tangible or intangible means pursuant to this
Agreement. The Receiving Party may use such Confidential Information only to the
extent required to accomplish the purposes of this Agreement. The Receiving
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own to ensure that its, and its
Affiliates, employees, agents, consultants and other representatives do not
disclose or make any unauthorized use of the Confidential Information. The
Receiving Party will promptly notify the Disclosing Party upon discovery of any
unauthorized use or disclosure of the Disclosing Party’s Confidential
Information.

  

5.2 Exclusions. Confidential Information shall not include any information which
the Receiving Party can prove by competent evidence: (a) is now, or hereafter
becomes, through no act or failure to act on the part of the Receiving Party,
generally known or available; (b) is known by the Receiving Party at the time of
receiving such information, as evidenced by its written records; (c) is
hereafter furnished to the Receiving Party by a third party, as a matter of
right and without restriction on disclosure; or (d) is independently discovered
or developed by the Receiving Party, without the use of Confidential Information
of the Disclosing Party, as evidenced by the Receiving Party’s written records
maintained in the ordinary course of business.

 

5.3 Necessary Disclosures. Each Party may disclose Confidential Information of
another Party in the following instances:

 



(a) complying with applicable court orders, governmental regulations, or rules
of a securities exchange provided that, in the event a Party is required to make
a disclosure of another Party’s Confidential Information it will, except where
impracticable, give reasonable advance notice to the other Party of such
disclosure and use efforts to secure confidential treatment of such information
at least as diligent as such Party would use to protect its own confidential
information, but in no event less than commercially reasonable efforts;

 

 4 

 

 

(b) disclosure to Affiliates, investors, licensees, acquirers, contractors,
employees and consultants who need to know such information and who are directly
involved in the Study or Services in accordance with this Agreement, on the
condition that any such third parties agree to be bound by confidentiality and
non-use obligations that are no less stringent than the terms of this Agreement;
and

 

(c) disclosure to third parties in connection with due diligence or similar
investigations by such third parties, provided, in each case, that any such
third party agrees to be bound by reasonable obligations of confidentiality and
non-use.

 

5.4 Termination or Expiry. At the conclusion of this Agreement, each Party shall
within fifteen (15) days of such termination or expiry, either return the other
Parties’ Confidential Information in its possession (including all copies) or
shall, at the disclosing Party’s direction, destroy such Confidential
Information (including all copies) and certify its destruction to the disclosing
Party, except that each Party may keep one (1) archival copy to confirm
compliance with its obligations hereunder.

 

5.5 Publicity. The Parties agree that no public disclosure, publicity release or
announcement concerning the transactions contemplated hereby will be issued
without the advance written consent of the other Parties except as such
disclosure, release or announcement may be required (a) by applicable laws, (b)
for filings with governmental agencies, (c) for prosecuting or defending
litigation, and (d) for complying with applicable governmental regulations,
court orders, and legal requirements, including filings with the U.S. Securities
Exchange Commission or rules of a securities exchange, and with regulatory
authorities, in each of which cases the Party required to make such disclosure,
release or announcement will, to the extent reasonably practicable before making
any such disclosure, release or announcement, afford the other Parties with a
reasonable opportunity to review and comment upon such release or announcement
and use reasonable efforts to seek confidential treatment of such information.

  

ARTICLE 6

 

ADDITIONAL AGREEMENTS OF THE PARTIES

 

6.1 Compliance with Law. Each Party will comply in all material respects with
all applicable laws in performing its obligations and exercising its rights
under this Agreement.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES

 

7.1 By All Parties. Each Party represents and warrants the following:

 

(a) it is duly organized, validly existing, and in good standing under the laws
of the state and/or nation of its organization;

 

 5 

 

 

(b) it has all requisite corporate power and authority to enter into this
Agreement and perform its obligations hereunder, and it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
the Agreement and the performance of its obligations hereunder;

  

(c) the Agreement has been duly executed and delivered on behalf of it, and
constitutes a legal, valid, and binding obligation of such Party and is
enforceable against it in accordance with its terms;

 

(d) the execution, delivery, and performance of this Agreement by it does not,
and the consummation of the transactions contemplated hereby will not, violate
or conflict with any provisions of its organizational documents, bylaws, any law
or regulation applicable to it, or any agreement, instrument, order, judgment,
or decree to which it is a party or by which it is bound that would materially
affect its ability to consummate the transaction contemplated hereby or impair
the rights being granted to the other Party; and

  

(e) all necessary consents, approvals, and authorizations of all Governmental
Authorities and other third parties required to be obtained by such Party in
connection with the entry into this Agreement have been obtained.

 

7.2 Foreign Corrupt Practices Act. In the performance of its obligations under
this Agreement, none of the Parties shall take any action or otherwise act in
any manner reasonably likely to render such other Party liable for a violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, which
prohibits the offering, giving or promising to offer or give, directly or
indirectly, money or anything of value to any official of a government,
political party or instrumentality thereof in order to assist a Party in
obtaining or retaining business (or otherwise breach any other applicable laws
relating to bribery and corruption).

 

7.3 IMPLIED WARRANTIES. EXCEPT AS EXPRESSLY PROVIDED IN THIS ARTICLE 7, NONE OF
THE PARTIES MAKES ANY REPRESENTATIONS OR WARRANTIES AS TO ITS INTELLECTUAL
PROPERTY OR ANY OTHER MATTER, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION
OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY AND
ALL IMPLIED OR STATUTORY WARRANTIES, INCLUDING, WITHOUT LIMITATION, ALL IMPLIED
WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE.

 

ARTICLE 8

 

INDEMNIFICATION

 

8.1 Indemnity by Encore. Encore shall indemnify the JV and its directors,
officers, employees and agents from any costs, damages, liabilities or expenses
(including reasonable legal fees and expenses) in connection with claims or
actions brought by third parties (collectively, “Losses”) to the extent arising
from the breach by or on behalf of Encore of its representations, warranties or
obligations hereunder, or the negligence, gross negligence or willful misconduct
of Encore, its Affiliates, independent contractors or sublicensees.

 

 6 

 

 



8.2 Indemnity by Razor. Razor shall indemnify Encore and its directors,
officers, employees and agents from any Losses to the extent arising from the
breach by or on behalf of Razor of its representations, warranties or
obligations hereunder, or the negligence, gross negligence or willful misconduct
of Razor, its Affiliates or independent contractors.

 

8.3 Conditions of Indemnification. The indemnifying Party’s indemnity
obligations as provided for in this Article 8 shall be conditioned upon the
following:

 

(a) the indemnified Party providing prompt written notice of the applicable
claim to the indemnifying Party;

  

(b) the indemnified Party permitting the indemnifying Party to have sole control
over the investigation and defense of the applicable claim provided that the
indemnifying Party shall not settle any claim without the indemnified Party’s
prior written consent, which consent shall not be unreasonably withheld or
delayed and which consent shall be provided or withheld in any event within ten
(10) days after the indemnified Party’s receipt of such settlement proposal;

 

(c) the indemnified Party reasonably cooperating with the indemnifying Party in
the investigation and defense of such claim;

 

(d) the indemnified Party may not admit liability or wrongdoing on behalf of the
other Party without the prior written consent of the other Party; and

 

(e) the indemnified Party’s agreement not to compromise or otherwise settle any
such claim without the indemnifying Party’s prior written consent, which consent
shall not be unreasonably withheld or delayed.

 

8.4 Limitation of Liability. NO PARTY SHALL BE LIABLE TO THE OTHER PARTIES FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, OR INDIRECT DAMAGES ARISING FROM OR
RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 8.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF ANY PARTY UNDER ARTICLE 8, OR DAMAGES AVAILABLE FOR A BREACH OF
CONFIDENTIALITY OBLIGATIONS IN ARTICLE 5.

  

ARTICLE 9

 

TERM AND TERMINATION

  

9.1 Term. This Agreement shall be effective as of the Effective Date and, unless
earlier terminated in accordance with other provisions herein, shall remain in
effect until the fifth anniversary of the Effective Date (the “Term”).

 

9.2 Termination for Material Breach. Any Party may terminate this Agreement if
another Party materially breaches this Agreement and such breaching Party fails
to cure the breach within thirty (30) days after receipt of written notice from
a non-breaching Party, such notice specifying in detail the nature of the
breach.

 

 7 

 

 

9.3 Termination for Default. Any Party may terminate this Agreement if any other
Party becomes bankrupt or insolvent, or is the subject of proceedings for
liquidation or dissolution any of which results in an inability of such other
Party to perform the functions of its business in their ordinary course, or
ceases to carry on business or becomes unable to pay its debts as and when they
become due and payable.

 

9.4 Effect of Termination. In the event of any termination of this Agreement
pursuant to Article 9, all rights and obligations of the Parties hereunder shall
terminate without any liability on the part of any Party in respect thereof,
except that (a) the obligations of the Parties under Articles 4, 5, 8 9 and 10
of this Agreement shall remain in full force and effect and (b) such termination
shall not relieve any Party of any liability for any fraud, intentional
misrepresentation or criminal or willful misconduct, or a breach of the terms
and provisions contained in this Agreement arising prior to termination.

  

ARTICLE 10

 

MISCELLANEOUS

 

10.1 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties hereto with respect to the subject matter hereof and thereof and
supersedes all prior agreements and undertakings, both written and oral, among
the Parties with respect to the subject matter hereof and thereof.

 

10.2 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect for so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party hereto. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an enforceable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

10.3 Amendment and Waiver. This Agreement may not be amended, supplemented or
otherwise modified except in a written instrument executed by all Parties. Any
delay in enforcing a Party’s rights under this Agreement or any waiver as to a
particular default or other matter shall not constitute a waiver of such Party’s
rights to the future enforcement of its rights under this Agreement unless such
Party provides an express written and signed waiver as to a particular matter
for a particular period of time. No waiver by any of the Parties of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

 8 

 

 

10.4 Successor and Assigns. Except as provided herein, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. No Party may assign (by contract, stock sale,
operation of law or otherwise) either this Agreement or any of its rights,
interests or obligations hereunder without the express prior written consent of
the other Parties, and any attempted assignment, without such consent, shall be
null and void; provided that each Investor shall be permitted to assign this
Agreement in whole or in part to (a) one or more Affiliates of such Investor or
(b) a successor in interest (or its equivalent) of all or substantially all of
its capital stock or relevant assets in the event of a merger, acquisition,
consolidation or change of control. No assignment by any Party shall relieve
such Party from any of its obligations hereunder.

 

10.5 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the Party
hereto to be notified; (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient, and if not, then on the next Business
Day; (c) five (5) Business Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (d) one (1)
Business Days after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

  

10.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State, without regard to the principles
of conflict of laws of the State of Delaware or any other jurisdiction. The
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of any court within the State of Delaware, for the
purposes of seeking any injunctive relief or the enforcement of an arbitral
award, agrees that process may be served upon it in any manner authorized by the
Laws of the State of Delaware, and waives and covenants not to assert or plead
any objection which it might otherwise have to such jurisdiction, venue and such
process.

 

10.7 Dispute Resolution. If any dispute arises relating to this Agreement, prior
to instituting any termination under Article 9 or any lawsuit or other dispute
resolution process on account of such dispute, the Parties will attempt in good
faith to settle such dispute first by negotiation and consultation between
themselves, including referral of such dispute to the CEOs of the Parties. If
the CEOs are unable to resolve such dispute or agree upon a mechanism to resolve
such dispute within thirty (30) days after such matter is first submitted to
them for resolution, then either Party may then submit such issue for resolution
by arbitration. Any arbitration under this Section 10.7 shall be conducted by
Judicial Arbitration and Mediation Services (“JAMS”) in [New York, New York] in
accordance with the applicable JAMS rules by a single arbitrator. The arbitrator
shall be provided by JAMS and appointed by mutual agreement of the Parties, or
if the Parties cannot agree within thirty (30) days of the initial demand for
arbitration, the arbitrator shall be selected in accordance with the Rules. If
the Parties are unable to agree on an arbitrator, the arbitrator shall be
selected by the chief executive of the New York office of JAMS. The Parties
agree that the arbitrator shall have the power to resolve any disputes to be
resolved pursuant to this Section 10.7 based on principles of fairness and
equity. Each Party shall bear its own costs and expenses in connection with the
arbitration; however, the Parties agree that, to the extent permitted by law,
the arbitrator may award reasonable attorneys’ fees to the prevailing party.
Other costs of the arbitration, including the cost of any record or transcripts
of the arbitration, JAMS’ administrative fees, the fee of the arbitrator, and
all other fees and costs, shall be borne equally by both Parties. Judgment on
the award rendered by the arbitrator may be entered in any court having
jurisdiction, in accordance with Section 10.6 of this Agreement. This agreement
to arbitrate is intended to be the exclusive method for resolving any and all
claims by the Parties against each other for payment of damages under this
Agreement; provided, however, that neither this Agreement nor the submission to
arbitration shall limit the Parties’ right to seek provisional relief, including
without limitation injunctive relief, in any court of competent jurisdiction, in
accordance with Section 10.6 of this Agreement. Seeking any such relief shall
not be deemed to be a waiver of such Party’s right to compel arbitration. The
Parties further agree that any arbitration shall be conducted on an individual
basis, and no claims may be arbitrated on a class or collective basis. The
Parties further agree that any arbitration shall be conducted on an individual
basis, and no claims may be arbitrated on a class or collective basis.

 

 9 

 

 

10.8 Interpretation and Rules of Construction. In this Agreement, except to the
extent otherwise provided or that the context otherwise requires:

 

(a) when a reference is made in this Agreement to an Article or Section, such
reference is to an Article or Section of this Agreement unless otherwise
indicated;

 

(b) the headings for this Agreement are for reference purposes only and do not
affect in any way the meaning or interpretation of this Agreement;

 

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

 



(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

(e) the definitions of terms contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(f) any law defined or referred to herein or in any agreement or instrument that
is referred to herein means such law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor laws;

 

(g) references to a Person are also to its successors and permitted assigns; and

 

(h) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

 

10.9 Execution and Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, but
all of which taken together shall constitute one and the same Agreement.

 

10.10 Force Majeure. If a Party is prevented from complying, either totally or
in part, with any of the terms or provisions set forth herein by reason of force
majeure, including, by way of example and not of limitation, fire, flood,
explosion, storm, earthquake, strike, lockout or other labor dispute, riot, war,
rebellion, terrorist act, accidents, acts of God, failure of suppliers or any
other similar cause, in each case to the extent beyond its reasonable control,
said Party will promptly provide written notice of same to the other Parties.
Such notice will identify the requirements of this Agreement or such of its
obligations as may be affected, and such obligations will be suspended during
the period of such disability, provided that the Party prevented from performing
hereunder will use reasonable efforts to remove such disability and will
continue performance whenever such causes are removed. The Party so affected
will give to the other Party a good faith estimate of the continuing effect of
the force majeure condition and the duration of the affected Party’s
nonperformance.

 

10.11 Use of Names. No Party will use the name or trademark of any other Party
in relation to this Agreement in any advertising, press release or other form of
publicity without the prior written permission of such Party. This restriction
shall not apply to materials used by either Party solely for financing purposes
or to documents available to the public that identify the existence of the
Agreement.

 

[Remainder of page intentionally left blank]

 

 10 

 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Laboratory Agreement
on the day and year first above written.

 

  ENCORE:         ENCORE CLINICAL, INC.         By: /s/ David Jablons   Name:
David Jablons   Its: Director

 

 11 

 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Laboratory Agreement
on the day and year first above written.

 

  RAZOR:         RAZOR GENOMICS, INC.         By: /s/ Michael Mann   Name:
Michael Mann   Its: CEO

 



 12 

 

 

AMENDMENT TO THE LABORATORY AGREEMENT

 

This is an Amendment (“Amendment”) to that certain Laboratory Agreement (the
“Agreement”) dated August 15, 2015 Encore Clinical, Inc., a Delaware corporation
(“Encore”), and Razor Genomics, Inc., a Delaware corporation (“Razor”). Each of
Encore and Razor is hereinafter referred to as a “Party” and collectively as the
“Parties”.

 

WHEREAS, the Parties desire to amend the Agreement as set forth herein.

  

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto further agree as follows:

  

1. Section 2.2 of the Agreement shall be deleted and replaced in its entirety
with the following:

 

“Exercise. For the period starting from the first anniversary of the Effective
Date and continuing for 90 days thereafter (the “Option Period”), Razor will
have the right to exercise the Laboratory Acquisition Option by delivering to
Encore a written notice stating that Razor is exercising its option hereunder
(the “Option Notice”). Within 60 days after Encore’s receipt of such notice,
Razor shall complete payment of $500,000.00 (the “Exercise Consideration”) and
Encore shall transfer to Razor all right, title and interest in and to the
physical assets and materials, agreements and other assets owned by Encore that
are specifically related to the CLIA Laboratory and the Assay (the “Laboratory
Assets”). In the event that Razor is unable to complete payment of the full
Exercise Consideration within 60 days of delivering the Option Notice to Encore,
Encore shall transfer to Razor only the License. Transfer of the reminder of the
Laboratory Assets shall occur within 60 days after completion of payment of the
full Exercise Consideration.”

 

2. Except as expressly amended by this Amendment, all other provisions of the
Agreement shall remain unchanged and in full force and effect. Unless amended or
first defined by this Amendment, all capitalized terms have the meanings
ascribed to them in the Agreement. In the event of conflict between the terms of
this Amendment and the Agreement, the terms of this Amendment shall control.

 

3. This Amendment may be executed (including via facsimile signatures) by the
Parties in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which shall constitute
one and the same agreement, binding on the Parties as if each had signed the
same document.

 

Signature page follows

 



   

 



 



IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
signed this Amendment as of the dates set forth below.

 

ENCORE CLINICAL, INC.   RAZOR GENOMICS, INC.           By: /s/ David Jablons  
By: /s/ Michael Mann Name: David Jablons   Name: Michael Mann Title: Director  
Title: CEO Date: September 15, 2016   Date: September 15, 2016

 



   

 

 

SECOND AMENDMENT TO THE LABORATORY AGREEMENT

 

This is a second Amendment (“Second Amendment”) to that certain Laboratory
Agreement (the “Agreement”) dated August 15, 2015 and amended September 15,
2016, between Encore Clinical, Inc., a Delaware corporation (“Encore”), and
Razor Genomics, Inc., a Delaware corporation (“Razor”). Each of Encore and Razor
is hereinafter referred to as a “Party” and collectively as the “Parties”.

 

WHEREAS, the Parties desire to amend the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto further agree as follows:

 

1. Article 3 of the Agreement shall be deleted and replaced in its entirety with
the following:

 

ARTICLE 3

 

LABORATORY MANAGEMENT PAYMENTS

 

3.1 Payments. To support Encore’s ongoing management of the CLIA Laboratory as
outlined in Section 3.3 of this Agreement, Razor shall make the following
payments to Encore (the “Laboratory Management Payments”):

 

3.2 Timing of Laboratory Management Payments. Payments due to Encore pursuant to
Section 3.1 shall be paid in full by Razor to Encore’s designated bank account
within thirty (30) days after the occurrence of the applicable due date set
forth above.

 

    Payment due date   Amount due (a)   Effective Date   USD 450,000 (b)   The
first anniversary of the Effective Date   USD 300,000 (c)   The second
anniversary of the Effective Date   USD 325,000

 

   

   



 

3.3 Services Rendered. Encore’s ongoing management of the CLIA Laboratory shall
encompass the following services:

 

(a) Lab maintenance (including routine equipment maintenance and provision of
routine supplies, but not including equipment replacement, new equipment
purchases or provision of supplies for assay validation or re-calibration)

 

(b) Assay maintenance (including QC and proficiency testing, and record keeping
as required by CLIA regulations)

 

(c) Regulatory compliance

 

(d) Clinical performance of the assay (including reporting and all communication
with requesting physicians and other providers)

 

2. Section 9.1 of the Agreement shall be deleted and replaced in its entirety
with the following:

 

9.1 Term. This Agreement shall be effective as of the Effective Date and, unless
earlier terminated in accordance with other provisions herein, shall remain in
effect until September 14, 2018 (the “Term”).

 

3. Except as expressly amended by this Amendment, all other provisions of the
Agreement shall remain unchanged and in full force and effect. Unless amended or
first defined by this Amendment, all capitalized terms have the meanings
ascribed to them in the Agreement. In the event of conflict between the terms of
this Amendment and the Agreement, the terms of this Amendment shall control.

 

4. This Amendment may be executed (including via facsimile signatures) by the
Parties in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which shall constitute
one and the same agreement, binding on the Parties as if each had signed the
same document.

 

Signature page follows

 

   

   



 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
signed this Amendment as of the dates set forth below.

 

ENCORE CLINICAL, INC.   RAZOR GENOMICS, INC.           By: /S/ David Jablons  
By: /S/ Michael Mann Name: David Jablons   Name: Michael Mann Title: Director  
Title: CEO Date 3/6/2018   Date 3/6/2018

 

   

   



 

AMENDMENT TO THE CLIA LABORATORY COLLABORATION AGREEMENT

 

This is an Amendment (“Amendment”) to that certain CLIA Laboratory Collaboration
Agreement (the “Agreement”) dated April 1, 2015, among Encore Clinical, Inc., a
Delaware corporation (“Encore”), and CureSeq, Inc., a Delaware corporation
(“CureSeq”). Each of Encore and Razor is hereinafter referred to as a “Party”
and collectively as the “Parties”.

 

WHEREAS, the Parties desire to amend the Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto further agree as follows:

 

1. Section 2.2 of the Agreement shall be deleted and replaced in its entirety
with the following:

 

2.2 Establishment of the Laboratory. Encore shall be responsible for all aspects
of establishment and management of the Laboratory, including equipment costs,
supply and reagent costs, and personnel. Encore shall also provide monthly
payments of $10,000.00 to CureSeq in support of this collaboration. CureSeq
shall provide guidance and technical support at the request of Encore where
appropriate.

 

2. Section 9.1 of the Agreement shall be deleted and replaced in its entirety
with the following:

 

9.1 Term. This Agreement shall be effective as of the Effective Date and, unless
earlier terminated in accordance with other provisions herein, shall remain in
effect until the tenth anniversary of the Effective Date (the “Term”). Upon
expiration of the Term, Encore shall have the right to renew the Agreement for
an additional period of five years.

 

3. Except as expressly amended by this Amendment, all other provisions of the
Agreement shall remain unchanged and in full force and effect. Unless amended or
first defined by this Amendment, all capitalized terms have the meanings
ascribed to them in the Agreement. In the event of conflict between the terms of
this Amendment and the Agreement, the terms of this Amendment shall control.

 

4. This Amendment may be executed (including via facsimile signatures) by the
Parties in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which shall constitute
one and the same agreement, binding on the Parties as if each had signed the
same document.

 

Signature page follows

 

   

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
signed this Amendment as of the dates set forth below.

 

ENCORE CLINICAL, INC.   RAZOR GENOMICS, INC.           By: /s/ David Jablons  
By: /s/ Michael Mann Name: David Jablons   Name: Michael Mann Title: Director  
Title: CEO Date August 1, 2018   Date August 1, 2018

 

   

 



 

 

Certain identified information has been omitted because the omitted information
is (i) not material and (ii) would likely cause competitive harm to OncoCyte
Corporation if publicly disclosed. Omitted portions of this exhibit are marked
[**].

 

Execution Copy

 

FOURTH AMENDMENT TO LABORATORY AGREEMENT

 

This Fourth Amendment to Laboratory Agreement (this “Fourth Amendment”) is made
and entered into effective as of September 30, 2019 (the “Effective Date”), by
and among (i) Encore Clinical, Inc., a Delaware corporation (“Encore”), (ii)
Razor Genomics, Inc., a Delaware corporation (“Razor”), and (iii) OncoCyte
Corporation, a California corporation (“OncoCyte”). Each of Encore, Razor and
OncoCyte are hereinafter referred to as a “Party” and collectively as the
“Parties”.

 

WHEREAS, Encore and Razor are parties to that certain Laboratory Agreement,
dated as of August 15, 2015, as amended by the Amendment to Laboratory Agreement
on September 15, 2016, the Second Amendment to Laboratory Agreement on March 6,
2018 and the Third Amendment to Laboratory Agreement on August 1, 2018 (the
“Laboratory Agreement”);

 

WHEREAS, pursuant to that certain Subscription and Stock Purchase Agreement,
dated as of September 4, 2019 (as amended from time to time in accordance with
the terms thereof, the “Purchase Agreement”), by and among the Parties, the
Parties agreed that, among other matters, as a condition to the consummation of
the initial closing thereunder, the Parties will enter into a Sublicense and
Distribution Agreement in substantially the form attached as Exhibit D thereto
(the “License Agreement”), and a Development Agreement in substantially the form
attached as Exhibit E thereto (the “Development Agreement”), each of which
contemplates, among other matters, that prior to such initial closing, the
Parties will amend the Laboratory Agreement to have OncoCyte become a party to
the Laboratory Agreement and otherwise on the terms set forth below.

 

NOW THEREFORE, in consideration of the foregoing premises and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto further agree as follows:

 

1. Definitions.

 

(a) The capitalized terms in the preamble and recitals hereto are hereby
incorporated into the Laboratory Agreement as if they were fully set forth
therein.

 

(b) Capitalized terms used but not defined in this Fourth Amendment will have
the meanings ascribed to such terms in the Laboratory Agreement, or if not
defined therein, in the License Agreement, or if not defined therein, in the
Development Agreement, or if not defined therein, in the Purchase Agreement.

 

(c) The definition of “Business Day” in Article I of the Laboratory Agreement is
hereby amended to replace “New York, New York” with “the State of California”.

 

(d) The definition of “Laboratory Services” in Article I of the Laboratory
Agreement is hereby amended to add the following immediately prior to the period
at the end thereof: “, including those services described in Section 3.3
hereof”.

 

2. Acknowledgement of Exercise of Laboratory Acquisition Option. Encore and
Razor acknowledge that the Laboratory Acquisition Option was previously
exercised by Razor during the Option Period, and that Razor acquired the CLIA
Laboratory and the Laboratory Assets in accordance with Article 2 of the
Laboratory Agreement.

 

   

 

 

3. Amendment to Laboratory Management Payments. Article 3 of the License
Agreement is hereby deleted and replaced in its entirety with the following:

 

article 3

LABORATORY MANAGEMENT PAYMENTS; LABORATORY SERVICES

 

3.1 Payments. To support Encore’s ongoing management of the CLIA Laboratory and
provision of the Laboratory Services as outlined in Section 3.3 of this
Agreement, during the Term OncoCyte shall pay to Encore an annual fee of [**],
payable in monthly installments of [**] per month (the “Laboratory Management
Payments”).

 

3.2 Timing of Laboratory Management Payments. Payments due to Encore pursuant to
Section 3.1 shall be paid in full by OncoCyte to Encore’s designated bank
account, as set forth on Exhibit A hereto (or to such other bank account as
Encore may designate in writing to OncoCyte after the date hereof), in monthly
installments in arrears of [**] within thirty (30) days after the Effective Date
and after the end of each monthly anniversary of the Effective Date during the
Term. For any portion of the Term that is less than a full month, the monthly
Laboratory Management Payment will be pro-rated based on the number of days in
the Term as a percentage of the number of days in the month.

 

3.3 Laboratory Services. Encore’s ongoing management of the CLIA Laboratory and
the Laboratory Services provided under this Laboratory Agreement shall include
the following services:

 

(a) Lab maintenance (including routine equipment maintenance and provision of
routine supplies, but not including equipment replacement, new equipment
purchases, or provision of supplies for assay validation or re-calibration);

 

(b) Assay maintenance (including Quality Control and proficiency testing, and
record keeping as required by CLIA regulations);

 

(c) Regulatory compliance;

 

(d) At the minimum, Encore shall provide the following staffing:

 

(i) One Clinical Laboratory Scientist (“CLS”) working 60% of a full-time
equivalent to manage all daily operational, quality assurance and quality
control functions; any additional CLS personnel are to be provided by OncoCyte
as needed;

 

(ii) One laboratory director;

 

(iii) One domain expert and technical/clinical consultant;

 

(iv) One technical supervisor, CLIA regulatory expert consultant;

 

(e) Clinical performance of the Assay (including reporting and all communication
with requesting physicians and other providers); OncoCyte shall be responsible
for the cost of procuring all reagents and consumables required to perform the
Assay; and

 

(f) Subject to landlord consent, Razor and Buyer shall be provided access and
use of the facility located at 150 North Hill Dr., Brisbane, CA 94005 (the
“Brisbane Facility”) for all activities at OncoCyte’s discretion;

 

 2 

 

 

3.4 Additional Services. If OncoCyte reasonably determines that Encore needs to
perform additional support or services not included as Laboratory Services in
the Laboratory Agreement, then if requested by OncoCyte, the Parties will
negotiate in good faith an additional addendum to this Laboratory Agreement
pursuant to which Encore will provide such services and OncoCyte shall pay to
all Encore its reasonable documented out-of-pocket incremental costs related to
the provision of such additional support or services.

 

3.5 Use and Costs of Facility

 

(a) Notwithstanding anything to the contrary contained in the Laboratory
Agreement, (i) OncoCyte will not be required to assume any lease of Razor or
Encore for the CLIA Laboratory, (ii) OncoCyte will be entitled to lease
laboratory space to Razor for performance of the Assay in support of the
Clinical Trial or of any related commercialization of the Assay, (iii) OncoCyte
may charge market rent for such space leased pursuant to clause (ii) above up to
a maximum of [**], provided that OncoCyte shall assume the costs of transferring
the CLIA Laboratory to OncoCyte laboratories, and (iv) if such costs for
transferring the CLIA Laboratory are assumed pursuant to clause (iii) above,
OncoCyte will assume any costs solely related to subletting and/or early
termination of the Brisbane Facility lease for the CLIA Laboratory as incurred
either by CureSeq, Inc., Encore or Razor.

 

(b) OncoCyte will pay for any modifications of the CLIA Laboratory that OncoCyte
requires.

 

(c) Encore shall arrange for or compensate OncoCyte for removal of biological
waste on site in the CLIA Laboratory as of the Effective Date. OncoCyte shall be
responsible for the removal of biological waste generated in the CLIA Laboratory
after the Effective Date.

 

(d) The CLIA Laboratory shall not be used for any activities other than the
Clinical Trial and the commercialization of the Razor Assay as contemplated by
the Development Agreement and the License Agreement without the express written
permission of OncoCyte.

 

3.6 Laboratory Expenses and Clinical Trial Expense Reserve. The Parties
acknowledge and agree that none of the expenses incurred by any of the Parties
under or in connection with the Laboratory Agreement will be included as
Clinical Trial expenses covered under the Clinical Trial Expense Reserve,
including additional services as contemplated by Section 3.4 above, or otherwise
required to be paid by OncoCyte under the Development Agreement.

 

3.7 Laboratory of Record. Razor hereby agrees that it will serve as the
laboratory of record for the Razor Assay (i.e., the test report will state “Test
performed at Razor Genomics Inc.”).

 

4. Amendment to Intellectual Property Rights. The Parties hereby amend Section
4.1 of the License Agreement so that all intellectual property rights in any and
all Inventions that are conceived or reduced to practice in connection with the
Laboratory Agreement after the Effective Date will be jointly owned by OncoCyte
and Razor, and are hereby assigned to OncoCyte and Razor as joint owners.
OncoCyte and Razor hereby grant Encore a limited, non-exclusive, royalty-free
license to use such Inventions solely for purposes of carrying out work under
the Laboratory Agreement and the Consulting Agreement.

 

5. Amendment to Implied Warranties. The Parties hereby amend Section 7.3 of the
Laboratory Agreement to add (a) the following immediately after “WARRANTIES” in
the third line thereof “IN THIS AGREEMENT” and (b) the following immediately
after “DISCLAIMS” in the fifth line thereof “, SOLELY FOR PURPOSES OF THIS
AGREEMENT,”.

 

 3 

 

 

6. Amendment to Indemnification Provisions.

 

(a) Section 8.1 of the Laboratory Agreement is hereby deleted in its entirety
and replaced with the following:

 

“8.1 Indemnity.

 

(a) Encore shall indemnify, defend and hold harmless each of OncoCyte and Razor
and their respective Affiliates, directors, officers, employees and agents from
and against any and all costs, damages, liabilities, losses or expenses
(including reasonable legal fees and expenses) in connection with claims or
actions brought by third parties (collectively, “Losses”) to the extent arising
from the breach by or on behalf of Encore of its warranties or obligations under
the Laboratory Agreement, or the negligence, gross negligence or willful
misconduct of Encore, its Affiliates, directors, officers, employees,
independent contractors, licensees or agents in connection with the Laboratory
Agreement.

 

(b) Razor shall indemnify, defend and hold harmless each of OncoCyte and Encore
and their respective Affiliates, directors, officers, employees and agents from
and against any and all Losses to the extent arising from the breach by or on
behalf of Razor of its warranties or obligations under the Laboratory Agreement,
or the negligence, gross negligence or willful misconduct of Razor, its
Affiliates, directors, officers, employees, independent contractors, licensees
or agents in connection with the Laboratory Agreement.

 

(c) OncoCyte shall indemnify, defend and hold harmless each of Razor and Encore
and their respective Affiliates, directors, officers, employees and agents from
and against any and all Losses to the extent arising from the breach by or on
behalf of OncoCyte of its warranties or obligations under the Laboratory
Agreement, or the negligence, gross negligence or willful misconduct of
OncoCyte, its Affiliates, directors, officers, employees, independent
contractors, licensees or agents in connection with the Laboratory Agreement.”

 

(b) Section 8.2 of the Laboratory Agreement is hereby deleted in its entirety
and replaced with the following: “[RESERVED].

 

7. Amendment to Term. Section 9.1 of the Agreement shall be deleted and replaced
in its entirety with the following:

 

“9.1 Term. This Agreement shall be effective as of the Effective Date and,
unless earlier terminated in accordance with other provisions herein, shall
remain in effect until the second anniversary of the Effective Date (the
“Term”); provided, that OncoCyte, at its sole discretion, shall have the right
to extend the Term of this Agreement for an unlimited number of successive
additional one year terms by providing written notice thereof to Razor and
Encore no less than sixty (60) days prior to the end of the then expiring Term,
and provided that OncoCyte agrees to negotiate in good faith an increase in
Laboratory Management Payments for such extended one-year Term in response to a
reasonable demonstration by Encore of an increase in its costs to provide the
Laboratory Services.”

 

8. Amendment to Termination Rights. Article 9 of the Laboratory Agreement is
hereby amended to renumber Section 9.4 therein as Section 9.5 and add the
following new Section 9.4:

 

 4 

 

 

“9.4 Additional OncoCyte Termination Rights.

 

(a) Upon the consummation of the Second Closing pursuant to the Purchase
Agreement, OncoCyte shall have the right, at its sole election, to terminate the
Laboratory Agreement without penalty by providing written notice thereof to
Encore and Razor. Without limiting the foregoing, if requested in writing by
OncoCyte to Encore and Razor after the consummation of the Second Closing,
Encore and Razor will negotiate in good faith such amendments to the Laboratory
Agreement as reasonably requested by OncoCyte.

 

(b) OncoCyte shall have the right, at its sole election, to terminate the
Laboratory Agreement without penalty by providing written notice thereof to
Encore and Razor if there is an event or occurrence that adversely affects, in
any material respect, the Razor Assay or its prospects or its ability to be
commercialized, and it remains continuing and uncured.

 

9. Amendment to Miscellaneous Provisions.

 

(a) Section 10.4 of the Laboratory Agreement is hereby amended to (i) delete the
references to “Investor” therein and replace it with the term “Party” and (ii)
add the following additional sentence at the end thereof: “This Laboratory
Agreement is for the sole benefit of the Parties and their successors and
permitted assigns and nothing herein, expressed or implied shall give or be
construed to give any Person, other than the Parties and such successors and
permitted assigns, any legal or equitable rights hereunder.”.

 

(b) Section 10.5 of the Laboratory Agreement is hereby deleted in its entirety
and replaced with the following:

 

“10.5 Notices. Any notice, request, instruction or other document to be given
hereunder by a Party hereto shall be in writing and shall be deemed to have been
given, (i) when received if given in person or by courier or a courier service,
(ii) on the date of transmission if sent by facsimile or email (with affirmative
confirmation of receipt, and provided, that the Party providing notice shall
within two (2) Business Days provide notice by another method under this Section
10.5 or (iii) three (3) Business Days after being deposited in the U.S. mail,
certified or registered mail, postage prepaid:

 

If to Encore or, at or prior to the Second Closing, Razor, to:   with a copy
(which will not constitute notice) to:       Razor Genomics Inc.   Latham &
Watkins LLP 150 N. Hill Drive, Suite 14   140 Scott Drive Brisbane, CA 94005  
Menlo Park, CA 94025 Attn: Michael Mann, CEO   Attn: Benjamin A. Potter, Esq.
Telephone No: [**]   Facsimile No.: [**] Email: [**]   Telephone No: [**]    
Email: [**]       If to OncoCyte or, after the Second Closing, Razor, to:   with
a copy (which will not constitute notice) to:       OncoCyte Corporation  
Ellenoff Grossman & Schole LLP 1010 Atlantic Avenue, Suite 102   1345 Avenue of
the Americas, 11th Floor Alameda, California 94501   New York, New York 10105
Attn: Albert P. Parker, COO   Attn: Matthew A. Gray, Esq.; Telephone No: [**]  
 Robert Charron, Esq. Email: [**]   Facsimile No.: [**]     Telephone No.: [**]
    Email: [**]



 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

 5 

 

 

(c) Section 10.6 of the Laboratory Agreement is hereby deleted in its entirety
and replaced with the following:

 

“10.6 Governing Law; Jurisdiction; Waiver of Jury Trial. This Laboratory
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware (without giving effect to its choice of law principles).
Subject to Section 10.7, for purposes of any dispute, action, claim, litigation
or other legal proceeding (a “Proceeding”) arising out of or in connection with
this Laboratory Agreement, or any transaction contemplated hereby, each of the
Parties (a) irrevocably submits to the exclusive jurisdiction and venue of any
state or federal court located in the State of California (and any appellate
courts thereof), (b) agrees that service of any process, summons, notice or
document by U.S. registered mail to such Party’s respective address set forth in
Section 10.5 shall be effective service of process for any Proceeding with
respect to any matters to which it has submitted to jurisdiction in this Section
10.6, and (c) waives and covenants not to assert or plead, by way of motion, as
a defense or otherwise, in any such Proceeding, any claim that it is not subject
personally to the jurisdiction of such court, that the Proceeding is brought in
an inconvenient forum, that the venue of the Proceeding is improper or that this
Laboratory Agreement or the subject matter hereof may not be enforced in or by
such court, and hereby agrees not to challenge such jurisdiction or venue by
reason of any offsets or counterclaims in any such Proceeding. The Parties
hereby knowingly, voluntarily and intentionally waive the right any may have to
a trial by jury in respect to any litigation based hereon, or arising out of,
under, or in connection with this Laboratory Agreement and any agreement
contemplated to be executed in connection herewith, or any course of conduct,
course of dealing, statements (whether verbal or written) or actions of any
Party in connection with such agreements.”

 

(d) Section 10.7 of the Laboratory Agreement is hereby deleted in its entirety
and replaced with the following:

 

“10.7 Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 10.7) arising out of, related to, or in
connection with this Laboratory Agreement or the transactions contemplated
hereby (a “Dispute”) shall be governed by this Section 10.7. A Party must, in
the first instance, provide written notice of any Disputes to the other Parties
subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. The Parties involved in such
Dispute shall seek to resolve the Dispute on an amicable basis within twenty
(20) days of the notice of such Dispute being received by such other Parties
subject to such Dispute; the “Resolution Period”); provided, that if any Dispute
would reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures (as defined in the AAA Procedures) of the Commercial Arbitration
Rules (the “AAA Procedures”) of the American Arbitration Association (the
“AAA”). Any Party involved in such Dispute may submit the Dispute to the AAA to
commence the proceedings after the Resolution Period. To the extent that the AAA
Procedures and this Laboratory Agreement are in conflict, the terms of this
Laboratory Agreement shall control. The arbitration shall be conducted by one
arbitrator nominated by the AAA promptly (but in any event within five (5)
Business Days) after the submission of the Dispute to the AAA and reasonably
acceptable to each Party subject to the Dispute, which arbitrator shall be a
commercial lawyer with substantial experience arbitrating disputes under
laboratory services agreements. The arbitrator shall accept his or her
appointment and begin the arbitration process promptly (but in any event within
five (5) Business Days) after his or her nomination and acceptance by the
Parties subject to the Dispute. The proceedings shall be streamlined and
efficient. The arbitrator shall decide the Dispute in accordance with the
substantive law of the State of Delaware. Time is of the essence. Each Party
subject to the Dispute shall submit a proposal for resolution of the Dispute to
the arbitrator within twenty (20) days after confirmation of the appointment of
the arbitrator. The arbitrator shall have the power to order any Party to do, or
to refrain from doing, anything consistent with this Laboratory Agreement, the
Purchase Agreement, the Development Agreement, the License Agreement, the
Consulting Agreement and applicable law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant Party (or Parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator’s reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in the State of
California, and the language of the arbitration shall be English.”

 

 6 

 

 

(e) Article 10 of the Laboratory Agreement is hereby amended to add the
following new Section 10.12:

 

“10.12 Remedies. Except as specifically set forth in this Laboratory Agreement,
any Party having any rights under any provision of this Laboratory Agreement
will have all rights and remedies set forth in this Laboratory Agreement and all
rights and remedies which such Party may have been granted at any time under any
other contract or agreement and all of the rights which such Party may have
under any applicable law. Except as specifically set forth in this Laboratory
Agreement, any such Party will be entitled to (a) seek to enforce such rights
specifically, without posting a bond or other security or proving damages or
that monetary damages would be inadequate, (b) to recover damages by reason of a
breach of any provision of this Laboratory Agreement and (c) to exercise all
other rights granted by applicable law. The exercise of any remedy by a Party
will not preclude the exercise of any other remedy by such Party.”

 

10. Miscellaneous. Except as expressly provided in this Fourth Amendment, all of
the terms and provisions of the Laboratory Agreement are and shall remain in
full force and effect, on the terms and subject to the conditions set forth
therein. This Fourth Amendment does not constitute, directly or by implication,
an amendment, modification or waiver of any provision of the Laboratory
Agreement, or any other right, remedy, power or privilege of any party to the
Laboratory Agreement, except as expressly set forth herein. Any reference to the
Laboratory Agreement in the Laboratory Agreement or any other agreement,
document, instrument or certificate entered into or issued in connection
therewith shall hereinafter mean the Laboratory Agreement, as amended or
modified by this Fourth Amendment (or as the Laboratory Agreement may be further
amended or modified after the date hereof in accordance with the terms thereof).
The Laboratory Agreement, as amended and modified by this Fourth Amendment
(together with the Purchase Agreement, the Development Agreement, the License
Agreement and the Consulting Agreement to the extent applicable), constitutes
the entire agreement between the parties with respect to the subject matter of
the Laboratory Agreement, as amended by this Fourth Amendment, and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter. In the event of any conflict between
the terms of this Fourth Amendment and the Laboratory Agreement, the terms of
this Fourth Amendment shall control. The provisions of Article 10 of the
Laboratory Agreement (other than Section 10.1), as amended by this Fourth
Amendment, are hereby incorporated herein by reference and apply to this Fourth
Amendment as if all references to the “Laboratory Agreement” contained therein
were instead references to this Fourth Amendment. The terms of this Fourth
Amendment shall be interpreted, enforced, governed by and construed in a manner
consistent with the provisions of the Laboratory Agreement, as amended by this
Fourth Amendment.

 

{Remainder of Page Intentionally Left Blank; Signature Page Follows}

 

 7 

 

 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
signed this Fourth Amendment effective as of the date first set forth above.

 

ENCORE CLINICAL, INC.   RAZOR GENOMICS, INC.       By: /s/ Michael Mann   By:
/s/ Michael Mann Name: Michael Mann   Name: Michael Mann Title: Chief Executive
Officer   Title: Chief Executive Officer           ONCOCYTE CORPORATION        
  By: /s/ Ron A. Andrews       Name: Ron A. Andrews       Title: Chief Executive
Officer      

 

{Signature Page to Fourth Amendment to Laboratory Agreement}

 

   

 

 

Exhibit A

Designated Encore Bank Account

 

Bank Name:[**] Account Holder:[**] Account Number:[**] ABA Routing Number:[**]

 

   

 

